Citation Nr: 0104652	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  00-01 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $10,094.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1999 decision of the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted a waiver of recovery for $10,638, 
and denied the veteran's request for waiver of recovery of 
the remaining $10,094 overpayment of improved pension 
benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained.

2.  There was substantial fault on the part of the appellant 
in the creation of the overpayment, despite some fault by the 
VA.

3.  Repayment of the debt would not cause an undue financial 
hardship for the appellant.

4.  There would be unjust enrichment to the appellant if he 
did not repay the debt.

5.  Recovery of the debt would not defeat the purpose of the 
benefits.

6.  The appellant did not detrimentally rely on the erroneous 
payments, and it has not been otherwise shown to be 
unreasonable to require repayment of the debt.


CONCLUSION OF LAW

The recovery of the overpayment of VA pension benefits in the 
amount of $10,094 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 
C.F.R. §§ 1.963, 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (2000).  In this case, 
fraud, misrepresentation or bad faith has not been shown; 
consequently, the appellate development has centered on 
whether it would be against equity and good conscience to 
require repayment of the debt.

The term "equity and good conscience" means arriving at a 
fair decision between the claimant and VA; the decision 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a) (2000).  The standard is for application 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of VA's rights.  Id.  Different factors will enter 
into such decision, such as the relative fault of the debtor, 
weighing such fault against any fault on VA's part, whether 
and to what extent there was any unjust enrichment, whether 
there would be undue financial hardship resulting from 
recovery of the overpayment from the veteran, and whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized.  38 C.F.R. § 1.965(a)(1)-(6) 
(2000); Ridings v. Brown, 6 Vet. App. 544 (1994).

The overpayment at issue resulted when the RO discovered that 
the appellant had additional income which had not been 
previously reported, for the period beginning in February 
1994.

The veteran initially applied for pension benefits on 
February 2, 1994.  On his application form he reported only 
his spouse's income from Social Security, in the amount of 
$404 monthly.  The Board notes, however, that on February 17, 
1994 he submitted to VA two statements from the Social 
Security Administration.  One regarding his wife's benefits, 
the other showing that he was in receipt of $319 per month in 
benefits.  

In a letter dated August 25, 1994 VA informed the veteran 
that he had been awarded a disability pension.  It was noted 
that the amount of the pension was based on countable annual 
income of $4,848.  It was noted that the veteran had no 
income from any sources and that his spouse had income of 
$4,848 from Social Security.  The letter stated that the 
veteran should notify VA immediately if income is received 
from any source other than that shown above.  In November 
1996 the veteran was sent a letter which again informed him 
of the need to report any change in his income.  This letter 
specifically addressed the need to report Social Security 
benefits.

As noted previously, the Board must consider such factors as 
the relative fault of the debtor, weighing such fault against 
any fault on the Government's part, whether there was any 
unjust enrichment, whether there would be undue financial 
hardship resulting from recovery of the overpayment from the 
appellant, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized, and whether the 
debtor relinquished a valuable right or changed his position 
by reason of having relied upon the erroneous benefit.  38 
C.F.R. § 1.965.

Addressing the question of fault in the creation of the 
overpayment, the Board notes that VA bears some fault for 
failing to adjust the veteran's initial award when evidence 
was received in February 1994 which indicated that he was 
receiving $319 per month in Social Security benefits.  The 
Board concludes that this is why the COWC granted a waiver in 
part, for more than half the value of the overpayment.  The 
veteran's fault lies in the fact that he continued to 
negotiate payments after receiving his initial award letter 
in August 1994, which specifically advised him of the income 
his pension was based on.  The letter advised the veteran 
that VA only counted his wife's Social Security income and 
stated that he must notify VA immediately if income is 
received from any other source than that shown above.  The VA 
also sent a reminder letter, to the same effect, in November 
1996.  As a recipient of VA benefits the veteran was 
obligated to read all information provided to him in order to 
determine whether the information of record was correct.

Additionally, the Board is not persuaded by the veteran's 
arguments that he did report his Social Security income, and 
that the paperwork was somehow lost.  There is no evidence in 
the record which indicates that the veteran sought to adjust 
the amount of income on which VA was basing his pension.  

Turning to his ability to repay the debt, his most recent 
financial report, submitted in May 1999, does not show that 
undue financial hardship would result from requiring the 
appellant to repay the debt.  Although his listed monthly 
expenses of $2,157 exceed his listed monthly income of $1,006 
by $1,151 he has failed to provide an explanation regarding 
how he makes up the difference and manages to maintain credit 
cards.  The Board notes that $387 of the monthly expenses 
were allocated for installment debts, which presumably will 
be liquidated over time.  Moreover, $282 is for the purchase 
of a 1996 Toyota Corolla purchased for $13,500 in 1998.  
Debts to the government are expected to be accorded the same 
consideration as other debts, and the Board does not consider 
his decision to undertake the obligation of a car loan to 
relieve him of his obligation to repay his debt to the 
government.  In addition, in examining the reported expenses, 
the reported $200 per month for clothing and $100 per month 
for entertainment appear in excess of what would be required 
to provide the basic necessities of life.  The Board further 
notes that the appellant's report has included expenses for 
cable television.  Expenses not necessary to the health and 
well-being of the appellant are considered to be 
discretionary, and thus available to repay debts, including 
those to the government.  Consequently, it does not appear 
that repayment of the debt would deprive the appellant of 
basic necessities of life.

As to the other aspects of equity and good conscience, the 
Board believes that there would be unjust enrichment in this 
case if the appellant did not repay the debt, inasmuch as he 
received benefits to which he was not entitled.  In the same 
manner, recovery of the debt in reasonable monthly 
installments would not defeat the purpose of benefits 
otherwise authorized, and the appellant has not claimed to 
have relinquished a valuable right or to have changed his 
position by reason of having relied on the additional 
erroneous benefits.  No other factors which would preclude 
recovery of the overpayment as against equity and good 
conscience have been put forth.

After weighing all of the above factors, the Board believes 
that recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302.  In so concluding, 
the Board finds that the evidence of record is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107 (West 1991).


ORDER

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $10,094 is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

